Citation Nr: 1109490	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-18 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 20, 2008 for the award of service connection for posttraumatic stress disorder (PTSD) and depressive disorder.  

2.  Entitlement to an effective date earlier than August 20, 2008 for the award of service connection for tinnitus.  

3.  Entitlement to an effective date earlier than August 20, 2008 for the award of service connection for a right lower leg scar, status post sutured laceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to August 17, 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO, in pertinent part, granted service connection for PTSD and depressive disorder, tinnitus, and a right lower leg scar.  

In December 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing).  A transcript of that hearing is of record.    


FINDINGS OF FACT

1.  The Veteran was discharged from active duty on August 17, 2007.  

2.  The Veteran filed a claim for service-connection for PTSD, tinnitus, and a right leg scar, signed on July 11, 2008, which was stamped as received at the RO on August 20, 2008.  


3.  The Veteran asserts that his claim was originally filed on the date it was signed, July 11, 2008.  


CONCLUSIONS OF LAW

1. With resolution of all reasonable doubt in the Veteran's favor, the criteria for entitlement to an effective date of August 18, 2007, but no earlier, for the award of service connection for PTSD and depressive disorder, have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

2.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for entitlement to an effective date of August 18, 2007, but no earlier, for the award of service connection for tinnitus, have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

3.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for entitlement to an effective date of August 18, 2007, but no earlier, for the award of service connection for a right lower leg scar, have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements apply to all elements of a claim.

The Board notes that the request for an earlier effective date is a downstream issue from the grant of the benefit sought, which was initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Moreover, the resolution of the Veteran's appeal for an earlier effective date is also dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Law and Regulations

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  

If a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

In computing the time limit for any action required of a claimant or beneficiary, including the filing of claims or evidence requested by VA, the first day of the specified period will be excluded and the last day included.  38 C.F.R. § 3.110(a).  This rule is applicable in cases in which the time limit expires on a workday.  Where the time limit would expire on a Saturday, Sunday, or holiday, the next succeeding workday will be included in the computation.  Id.  
A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

The Veteran contends that he filed his claim for service connection within one year of separation from service, and, as such, effective dates from the date following separation from service are warranted.  The Veteran's Form DD 214 reflects that he separated from service on August 17, 2007.  His original claim for service connection is stamped as received by VA on August 20, 2008.  The one-year period following his separation from service was August 18, 2008, a Monday.  As such, August 20, 2008 does not fall within the one-year period following separation from service.  See 38 C.F.R. § 3.110(a).  

Despite the foregoing, the Board notes that the Veteran's claim, stamped as received by VA on August 20, 2008, was signed on July 11, 2008.  In his May 2009 substantive appeal, the Veteran asserted that he filed his claim on July 11, 2008, and cited to Fast Letter 08-41.  That VBA Fast Letter indicates that an August 2008 VA Office of Inspector General audit of Veterans Benefits Administration RO mail processing uncovered 36 pieces of active mail and 93 other original documents in shred bins.  The type of active documents identified during the audits included applications for compensation and/or pension benefits, as well as documents which constituted informal claims.  As a result of the findings, the Secretary of VA ordered an immediate cessation of all shredding activities in ROs, effective October 14, 2008.  A search of all shredded material on hand in field offices identified 474 documents requiring action or retention.  As a result, ROs were authorized to recognize a claimant's or representative's assertion that a claim had been previously submitted to VA during the 18-month window from April 14, 2007 to October 14, 2008.  The effective date was to be established as though the claim was received on the date asserted by the claimant.  See VBA Fast Letter 08-41 (Nov. 14, 2008).  

The Board notes that the Fast Letter said that the letter self-rescinded on November 30, 2010.  However, the Veteran's contentions were raised in his May 2009 substantive appeal, prior to the rescinding of the letter. 

During the December 2010 hearing, the Veteran again asserted that he had filed a claim prior to the claim which was stamped as received on August 20, 2008.  Specifically, he asserted that this claim was filed within a year after separation from service.  

On the Veteran's application for service connection, he noted that he had been seen at the Orlando VAMC.  A review of these records reflect that the Veteran was provided with information on filing his claim, and other benefits available to him; there is the potential that when read with the application received on August 20, 2008, this would amount to an informal claim.  38 C.F.R. § 3.155.

The Board finds the Veteran's assertion that his claim for service connection was filed within one year following separation from service credible.  In this regard, the Veteran has consistently asserted that his claim was filed on July 11, 2008.  He submitted a copy of his claim, signed on July 11, 2008, with his February 2009 notice of disagreement.  Moreover, as he has asserted that his claim was filed within the period from April 14, 2007 to October 14, 2008, pursuant to FL 08-41, the Board accepts July 11, 2008 as the date of claim.  

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an effective date of August 18, 2007, the date after separation from service, is warranted for the awards of service connection for PTSD and depressive disorder, tinnitus, and a right lower leg scar.  See 38 C.F.R. § 3.400(b)(2)(i).   


ORDER

Entitlement to an effective date of August 18, 2007 for the award of service connection for PTSD and depressive disorder is allowed, subject to the regulations governing the payment of monetary awards.  

Entitlement to an effective date of August 18, 2007 for the award of service connection for tinnitus is allowed, subject to the regulations governing the payment of monetary awards.  

Entitlement to an effective date of August 18, 2007 for the award of service connection for a right lower leg scar, status post sutured laceration, is allowed, subject to the regulations governing the payment of monetary awards.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


